Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	Amendment filed 03/15/2021 is acknowledged.  Claims 2,4 are canceled.  Claims 11-13 are added. Claims 1,3,5-13 are pending. 

 Rejections not reiterated from previous Office actions are hereby withdrawn in view of amendments to the claims and applicant’s arguments.  The following rejections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112(b) 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1, and claims dependent thereupon,  are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.  
Claim 1 is amended to address “receiving … a selection of a plurality of unique, high-resolution target proteins and their corresponding structures;”.  It is unclear whether the term “unique, high-resolution” applies to proteins – and then what is a 

  			Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1,3,5-13 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.

The October 2019 updated Patent Subject Matter Eligibility Guidelines (PEG) articulate the following to evaluate subject matter eligibility:
Step 1.    Are the claims directed to a process, machine, manufacture or composition of matter?
Step 2A Prong One.   Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?  A claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. For abstract ideas judicial exception, the abstract ideas include groupings of Mathematical Concepts and Mental Processes.   
Mental Processes include concepts performed in the human mind, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion. 
Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.

Mathematical Concepts include:
mathematical relationships which may be expressed in words or using mathematical symbols
mathematical formulas or equations: a claim that recites a numerical formula or equation will be considered as falling within the “mathematical concepts” grouping. In addition, there are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.
mathematical calculations. A claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation

Step 2A Prong Two  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)

Step 2B  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

Step 1

With regard to (1), the instant claims recite a process and thus said claims are properly drawn to one of the four statutory categories of invention.  

.  
Step 2A Prong One.

With regard to 2A Prong One,  under the broadest most reasonable interpretation, the instant claims recite judicial exceptions that are an abstract idea of the type that is in the grouping of “mental process”, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion.

Steps drawn to a mental process recited in the claims include ranking proteins, comparing data (running classifier models), providing results of comparing (predicting adverse drug reactions), ranking protein structures, correlating protein expression/differentiation with ADR.  

The steps are able to be performed in the mind, but for the recitation of the “computer processor” or “web-based display interface”. Other than addressing using a processor, nothing in the claim elements preclude the above steps from practically being performed in the human mind.  There are no specifics in the claims that the above steps are clearly rooted in computer technology and are not able to be performed in human mind the claims address receiving, computing and comparing data.   Thus, the claim recites steps drawn to a mental process.

Each of the dependent claims include steps drawn to the same groupings of  types of abstract ideas and thus are directed to judicial exceptions as well.  



Step 2A Prong Two.


The evaluation of Prong Two requires the use of the considerations (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, etc.) identified by the Supreme Court and the Federal Circuit, to 


In the instant case, obtaining data, such as structure data, is a pre-solution activity directed to aspects of the information being analyzed. Generating an output, e.g., displaying or transmitting data, is insignificant post-solution activity.  

The additional element of using a processor or a web-based display interface to perform the method steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate the abstract idea into a practical application. 
 With regard to the additional element of using automated docking tool, using automated docking tool is viewed as a token element used for its intended purpose. The 2019 PEG defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception. In the instant case, the additional element of using 

With regard to addressing an intended use of docking tool “for receipt at the processor over a communications network connection, binding mode predictions of molecules”, receiving at the processor over a communications network connection address a generic use of Internet to perform business practice. 


Although dependent claims may limit the scope of the abstract idea to which the independent claims are directed, their character remains unchanged, especially given that these dependent claims provide no insight to improvements in computer functionality beyond what one would expect from using a generic computer as a tool in performing the scheme as claimed. None of these claims add anything significantly more to transform the abstract idea.

Step 2B

Because the claims fail under (2A), the claims are further evaluated under (2B).  The claims herein do not include additional elements that are sufficient to amount to significantly more than the judicial exception under (2B) because the recited additional elements do not include steps that amount to significantly more that the judicial exceptions.  As discussed above with regard to integration into a practical application, other than the abstract idea per se that amount to no more than mere instructions to implement the idea on generically recited systems that serve to perform generic computer functions that are well-understood, routine, and conventional activities, like the use of generic computer elements such as a microprocessor or a user interface, do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014).   

Further, the additional elements of receiving and outputting data constitute insignificant pre- and extra-solution activity and when considered individually, are insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea (see MPEP 2106.05(g)).

With regard to addressing machine learning models (as in claim 6), use of machine learning models is a well known and routine method of data analysis in bioinformatics.  See, for example, reviews of Ning et al. (DRUG DEVELOPMENT RESEARCH 72, p.138–146, 2011), Murphy et al. (Nature Chemical Biology, 7, 327-330, 2011).
With regard to use of automated docking tool, automated docking tool is a docking software; docking software, PC- or web-based  is well-known.  See, for 


When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment.   See MPEP 2106.05(a) and 2106.05(h).

For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
Response to Arguments

With regard to step 2A-Prong One of the analysis, applicant argues that the claims do not recite a mental process because at least the steps of obtaining a plurality of binding mode predictions and the using one or more predictive classifier models for learning and predicting ADRs in the manner as claimed and enabling visualization of drug-target protein interactions can not be practically performed in the human mind.”  In 

With regard to step 2A-Prong Two, applicant argues that Claim 1 as a whole integrates the alleged abstract idea into a practical application of improving healthcare from the aspect of drug design and discovery. In response, the evaluation of Prong Two requires the use of the considerations (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, etc.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole “integrates [the] judicial exception into a practical application [that] will apply, rely on, or use the judicial exception”. An improvement in the judicial exception itself is not an improvement in technology. For example, if the additional limitations reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field, the claim integrates the judicial exception into a practical application and thus imposes a meaningful limit on the judicial exception. The analysis of whether a claim integrates a judicial exception into a practical application includes “[identifying whether there are any additional elements recited in the claim beyond the judicial exception(s)” and “evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.” Id. at Revised Guidance, 84 Fed. Reg. at 54-55. In the instant case, the additional elements in the claims do not apply, 

Further, applicant argues that the claim as a whole integrates alleged method of mathematical concepts or mental processes into a practical application that addresses challenges in a technological field of drug discovery: i.e., the current lack of a comprehensive interactive drug discovery platform to automatically predict possible ADRs.  In response, the claims are not drawn to an interactive drug discovery platform.  As for automatically predicting possible ADRs, prediction of ADRs is by comparison of docking scores which is not rooted in the computer technology. 
Further applicant argues that “the additional elements recite a specific improvement over prior art systems by running methods on a networked computer system that provide a web interface and interactive visualization platform”.  In response, addressing a display as web-based, and receiving results of interest over a communications network connection address generic uses of Internet to perform business practice. 


103
Claim Rejections - 35 USC §  103.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1,3,5-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over  LaBute et al. (PLoS ONE 9(9): e106298, 1-13) taken together with Maheswari  (International Journal of Genetics and Molecular Biology Vol. 3(1), 2011, p. 1-6), or Mason et al. (Current Pharmaceutical Design, 2001, 7, 567-597).

The instant claims are drawn to a method comprising the steps of obtaining docking scores for the drug and protein structures of interest, ranking the docking scores, predicting an adverse drug reaction (ADR) based on the docking score and determining whether cell expression or differentiation is related to the predicted ADR. 

LaBute et al. teach computer-implemented method and corresponding system for adverse drug reaction prediction comprising computing drug-target protein interaction (docking scores), running classifier models associated with adverse drug reactions, and predicting ADRs for the query drug based on the computed drug-target protein interaction and using the classifier models. Molecular docking-based screening studies involve fitting drug small molecules into the active sites of target protein structures. Molecular docking scores are generated and ranked. p. 5-7, Table1. Logistic regression of drug-protein interaction were trained. The molecular docking calculations produced a drug-protein docking score matrices which were compared with logistic regression classifiers. The statistical significance of putative associations between the ADR groups and docking score matrix protein features were calculated, and side-effect protein pair-

LaBute utilizes automated docking tool VinaLC (page 3, reference [33]), which is a modified version of docking program AutoDock; VinaLC is a message passing interface and multithreading hybrid for parallel molecular docking of large databases. LaBute et al. do not specify whether the automated docking tool was accessed using an interface which is a web based display, or whether the intended objective is to receive binding mode predictions of the automated docking tool “over a communication network”.  However, any modern display interface has access to Internet, i.e., web-based; likewise, any results can be communicated “over a communications network connection”.  Such modification addressing generic use of Internet to perform business practice will be prima facie obvious to one skilled in art.
	
With regard to claim 3, LaBute et al. do not teach converting 2-D representation of a drug molecule into 3-D representation. 
However, it is conventional in the art to convert a 2-D representation of a drug molecule into 3-D representation for simulating its binding to a protein/receptor via docking simulation.   See, for example, Maheswari using MolConverter MarvinSketch editor - p. 2, right column, or Mason et al. using SMILES - see pages 568-569.


With regard to claim 6, in LaBute et al., VinaLC parallel docking program was employed to dock 906 drug compounds into the 409 protein targets and logistic regression models were trained. p. 4,5.


With regard to identifying relevant literature, as in claim 13, LaButte teaches: “For a specific putative ADR-protein entry in Table 1,counts in parentheses show the number of papers found inPubMed that contain the co-occurrence of (1) the MedDRA lowest level term for a component individual side effect from the ADR group and (2) the UniProt name for the protein.”


Further, with regard to claims 3,5-13, if there are any differences between Applicant’s claimed method and that of the prior art, the differences would be appear minor in nature. The claims contain either additional features known per se from the prior art or being slight constructional changes which come within the scope of the customary practice followed by the persons skilled in the art.  It would be conventional and within the skill of the art to select such conditions as presenting data as matrices, mapping, weighing and classifying data, using threshold and confidence values, and their selection for the intended purpose of comprehensive data analysis is conventional and within the skill in the art to which this invention pertains.   Further, with regard to claim 10, for a drug structure that indicates a potential adverse reaction, one would be motivated to explore 

Response to arguments

Applicant argues that LaBute does not address the limitation added to instant claim 1 of “determining an underlying cause of a predicted ADR for a given drug molecule .  Per instant claim 1, determining an underlying cause is by determining, whether the cell expression or cell differentiation involving the target protein structure is related to the predicted ADR associated with that target protein structure. In this regard, in LaBute et al., Table 1 provides top ranked protein structures and their association with ADR.  The protein structures are involved in cell expression or cell differentiation (see right column in the Table); for example, the top ranked protein, interstitial collagenase, is involved in cancer metastasis (see. p. 9, left column, bottom).

Applicant argues that LaBute does not teach an interactive web platform including a web interface and interactive visualization for the drug-target interactions, does not teach or suggest an interactive feature to provide underlying biological explanations or causes for ADR.  In response, other than addressing display as “web-based display interface”, and results being received “over a communication network connection”,  the claims do not address interactive features of web platform and visualization. Further, any modern display interface has access to Internet, i.e., web-based; likewise, any results can prima facie obvious to one skilled in art.


Applicant refers to improved feature preparation and selection of the protein set that contributes to a better performance, and asserts that “the present invention can harvest all human proteins within the general collection of proteins from the PDBBind database, which is a curated source of crystal structures. For each protein, unique structures were picked with the best available resolution”.  In response, first, .the instant claimns do not specify “improved feature preparation and selection of the protein set’.  Further, LaBute teaches use of modified automated doicking tool, VinaLC:

One million flexible docking calculations took about 1.4 hours to finish on 15 K CPUs. The docking accuracy of VinaLC has been validated against the DUD (Directory of Useful Decoys) database [34] by the re-docking of X-ray ligands and an enrichment study. The statistical results presented in their study [33] show VinaLC is one of the better performing docking codes on the DUD set of decoys/ligands, having a mean receiver operator characteristic area-under the curve (ROC AUC) of 0.64 (95th CI: 0.60-0.68).VinaLC identified 64.4% of the top scoring poses with an RMSD under the 2.0 A ° cutoff, while that for the best poses is 70.0%. For the best poses, all the targets have RMSD values within 10 A ° and about half of the targets have RMSD values less than 1 A ° . Overall, the VinaLC docking program performed well for re-docking the X-ray ligands back into the active site of the X-ray structures with the default setting for the grid sizes and exhaustiveness = 8. To improve the enrichment of the docking results, Zhang et al. [35] have also developed a massively parallel virtual screening pipeline using Molecular Mechanics/Generalized Born Surface Area (MM/GBSA) rescoring and have shown improvements in the docking benchmark AUC to 0.71, on average. 


Applicant argues that LaButte does not teach generating hypothesis to possible underlying cause of ADR for a given drug molecule,   that “LaBute's teaching does not apply to individual drug molecules, or in other words, may be unable to explain the ADR mechanism given a specific drug.”  In response, the claims are drawn not to a given related to the predicted ADR associated with that target protein structure”.  As for explaining the ADR mechanism for a given a specific drug, LaButte teaches: “For a specific putative ADR-protein entry in Table 1,counts in parentheses show the number of papers found inPubMed that contain the co-occurrence of (1) the MedDRA lowest level term for a component individual side effect from the ADR group and (2) the UniProt name for the protein.”


Double Patenting

	Claims 1,3,5-13 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 11,13,14,16,17,20-23 of co-pending Application No.  15/671898.  The rejection is maintained for the reasons of record. Applicant requested that this rejection be held in abeyance until such time as allowable claims are identified in the present application and/or related reference application


Conclusion.
	No claims are allowed

 end
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Final A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb